Appellant urges that we should consider his bill of exceptions No. 9, which he sets out in full in his motion. In addition to the unquestioned fact that said bill of exceptions, which covers several typewritten pages, is in question and answer form, it is further evident that same is multifarious and contains a number of exceptions. There is no certificate of the trial judge to the fact that it was deemed necessary to set the bill out in question and answer form in order to make plain to this court the reason for any ruling. The matter is not before us in such shape as that it can be considered, and the motion for rehearing is overruled.
Overruled.